Hughes, J., (after stating the facts). While the bill here in controversy had been enrolled on the 12th of May, 1903, it had not been signed by the Speaker of the House and President of the Senate, as required to be done before being presented to the governor by the joint rules of the House and the Senate. Eule 7 on enrollment of bills is: “When a bill shall have passed both houses, it shall be enrolled by the enrolling clerk of the house in which it originated.” Eule 8: “All bills must be enrolled and reported to each house by the enrolling committee within three days after their passage; provided, that if the reconsideration of any bill is moved in either house previous to its presentation to the governor, the enrolling committee shall hold the same until action is had upon such motion.” Eule 9: “No bill, resolution or memorial shall be sent to the governor for his approval unless the same shall have been clearly and fairly enrolled, without obliteration or interlineation.” Eule 10: “When a bill is enrolled, it shall be examined by a joint committee, composed of three members of each house, appointed as a standing committee for that purpose, and it shall be their duty to compare the enrolled with the engrossed bills, correct any errors they may discover, and report the same forthwith to their respective houses.” Eule 11: “After examination and report by the enrolling committee, each bill shall be signed by the speaker of the House of Eepresentatives, and then by the president of the Senate.” Eule 12: “When a bill has been signed by the speaker of the House and president of the Senate, it shall be delivered to the governor by the joint committee on enrolled bills, who, through their chairman, shall report to the house in which the bill or resolution originated the day on which the same was delivered, and the report shall be entered on the journal of such house.” It does not appear that these rules'were observed. The bill in question (House Bill No. 471) had not been signed by the speaker of the House of Eepresentatives and president of the Senate, when it is claimed they were presented to the governor, on the 15th day of May, 1903. Section 12 of article 5 of the Constitution provides that “each house [of the General Assembly] shall have power to determine the rules of its proceedings,” and the General Assembly of 1903 adopted the above copied rules. Whether the governor could dispense with the observance of these rules when he comes to act on a bill, or not, and waive compliance with them, it seems, nevertheless, that they are reasonable, and that their observance would contribute to the orderly conduct of the business of the General Assembly. The requirement that the speaker, of the House and the president of the Senate shall sign a bill before it is presented to the governor is perhaps the most convenient and certain means of its authentication. But if these requirements may be dispensed with or waived, the presentation of the bill to the governor, before it can became a law, is absolutely essential. The part assigned to him by the Constitution in the enactment by the General Assembly of bills into laws is essential, and, unless he is afforded an opportunity to examine and act upon a bill, it can not become a law. Section 15 of article 6 of the Constitution provides that “every bill which shall have passed both house of the General Assembly shall be presented to the governor; if he approves, he shall sign it, but if he shall not approve it, he shall return it with his objections to the house in which it originated, which house shall enter the objections at large upon their journal, and proceed to reconsider it. * * * If any bill shall not be returned by the governor within five days, Sundays excepted, after it shall have been presented to him, the same shall be a law in like manner as if he had signed it, unless the General Assembly by theif adjournment prevent its return, in which case it shall become a law, unless he shall file the same, with his objections, in the office of the secretary of state, and give notice thereof, by public proclamation, within twenty days after such adjournment.” There is no question that House Bill No.-471 was duly passed by the General Assembly, and that it was enrolled on the 12th of May, 1903, and delivered to the chairman of the committee on enrolled bills, but it was pot signed on the 15th of May, .when it is claimed it was presented to the governor. In our judgment, the evidence fails to show that this bill was presented to the governor within 20 days from the sine die adjournment of the General Assembly of 1903. It follows therefore that in the judgment of this court there was no presentation of House Bill No. 471 to the governor of the state within 20 days after the adjournment of the General Assembly of 1903, and that same did not become, and is not, a law of this state, and that the judgment of the circuit court is erroneous, being •unsupported by the facts in evidence, and it is therefore reversed, and the petition for mandamus denied. Battle, J. The Constitution of this state provides that each house of the General Assembly of Arkansas “shall have the power to determine the rules of its proceedings.” Art. 5, § 13. . When adopted, such rules become a law unto the house and its committees. In the exercise of. this power the Senate and House of Representatives of the Thirty-fourth General Assembly adopted rules, and, among other things, provided for the appointment of a joint committee on enrolled bills, and defined its powers and duties. . The Constitution ordains that “no law shall be passed except by bill,” and that no bill shall become a law after it has passed both houses of the General Assembly until it has been presented to the governor for his approval or disapproval (art. 6, § 15); and the joint rules of both houses of the Thirty-fourth General Assembly provide that no bill shall be sent to the governor for his approval “unless the same shall have been clearly and fairly enrolled without obliteration or interlineation;” and that after it has been enrolled the joint committee shall examine the enrollment, and correct any errors that they may discover in it, and that thereafter it shall be signed by the speaker of the House of Representatives and the president of the Senate, and that then it shall be delivered to the governor. The joint committee on enrolled bills alone was authorized to present bills to the governor for his approval or veto, and the rules adopted by the two houses were the measure of its authority. The bill in question, designated as House Bill No. 471, and entitled “A bill for an act to be entitled an act to procure a roster of the officers and enlisted men who served in the Confederate army from Arkansas,” passed both houses of the General Assembly. It was not presented to the governor before the final adjournment of the Legislature, which occurred on the 30th of April, 1903. It was enrolled on the 13th day of May following, except as to signing by the speaker of the House of Representatives and president of the Senate. Appellees contend that it was presented to the governor on the 15th day of May, 1903; and concede that it was not presented to him on any day thereafter within the time prescribed for that purpose by the Constitution. The evidence shows that the governor directed his secretary to apply to the clerk of the House of Representatives fot the house bills which had passed the General Assembly, for examination, and that his secretary did so, and on the 15th of May, 1903, received the original bills, then in possession of the clerk, on condition that they should be returned in a day or two thereafter; and that a member of the joint committee on enrolled bills at the same time exhibited to the secretary House Bill No. 471, and the enrolled copy thereof, and that the secretary examined the original bill, and left it in the possession of the committee, but treated the copy as of no effect, because it was not signed by the speaker of the House or the president of the Senate. On the 16th of May the secretary returned the bills he had received from the clerk of the house, except two, one of which was afterwards approved by the governor, and the other was vetoed. The enrolled copy of House Bill No. 471 was not signed .by the speaker of the House or president of the Senate until the expiration of several days thereafter. It was not presented to the governor on the 15th of May. His secretary was not authorized to approve or veto it, and the presentation to him was of no effect. There are only two ways in which a bill can become a law after it has passed both houses of the General Assembly, and they are by the approval of the governor, or his failure to return or file it, after it has'been presented to him, within the time prescribed by the Constitution. He has five days, Sundays excepted, after it shall have been presented to him, in which to return it to the house in which it originated, unless the General Assembly, by its adjournment, prevents its return in that time, in which case it becomes a law, unless the governor shall file the same, with his objections, in the office of the secretary of state, and give notice thereof by public proclamation within twenty days after such adjournment. Art. 6, § 15. The presentation of the bill to the governor is required, and the time in which to return it is allowed, for the purpose of enabling the governor to examine it and to determine whether he will approve or veto it. If the governor already has the information which an examination of the bill will afford, and has determined what action he will take, it is obvious that he can waive the enrollment and formal presentation of the bill by approving or vetoing it, as he may decide. In Dow v. Beidelman, 49 Ark. 325, it was held that a bill that has passed both houses may be presented to the governor for his approval after the final adjournment of the General Assembly. In that event it should be presented to and acted upon by him within twenty days after the adjournment; and, since the presentation is required to enable him to examine the bill for the purpose of determining how he shall act upon it, it is evident that it should be presented in a reasonable time before the expiration of the twenty days for that purpose, which, according to the Constitution, seems to be at least five days. As House Bill No’. 471 was not presented to the governor within the time prescribed by the Constitution, and was not approved by him, it never became a law. I concur with the court in the judgment rendered.